DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on April 22, 2022 is acknowledged.  The traversal is on the grounds that Boucher fails to disclose the shared technical feature.  This is not found persuasive because Applicant’s arguments assumes an interpretation of “graphic code information” and “instruction information” that is narrower than warranted.  According to the broadest reasonable interpretation (BRI) of the claim terminology, Boucher discloses the shared technical feature as presented in the Requirement for Restriction.  Additionally, the Examiner notes that operating an electronic device according to a matching result between graphic code information and instruction information is not limited to the Boucher reference.  Several of the references cited in the present Office Action may also be construed as disclosing this feature1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, and 26-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 20, 22, and 26-29 are rejected because they are directed towards features of non-elected Species I, and because the specification has not shown that the features may be combined together in the same embodiment in the manner claimed.  Claims 20 and 26-29 are directed towards an embodiment that employs a second graphic code information.  The specification does not disclose an embodiment that employs a second graphic code information.  None of the processes shown in Fig. 1-4 demonstrate the use of a second graphic code information as claimed.  The Examiner submits that recitation of a second graphic code information is an attempt to combine Species I and II in manner that is not taught in the specification.  It also represents an attempt to include non-elected embodiments in the elected embodiment.
Claim 22 recites features shown in Fig. 2 which represents non-elected Species I.  Since parent claims 17 is directed towards Species II, claim 22 represents an attempt to combine embodiments that not taught as being usable together, and is therefore not supported by the written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17, and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation “the second control terminal” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior original recitation of a second control terminal in the claim or its parent.  Claim 15 is a dependent claim of claim 13, which does not recite a second control terminal.
	Claim 24 is rejected on the same basis.
	Claims 17 and 19 recite a step of providing a first graphic code to a first control terminal according to a request or providing instruction information to an electronic device according a request, wherein the request is based on the first graphic code.  It is unclear how providing instruction information according to a request based on the first graphic code can be made when 1) the prior providing step issues the request and also receives the first graphic code, and 2) the claim does not require the first providing step to be executed prior to the second providing step.  The broadest reasonable interpretation (BRI) of providing a first graphic code or providing instruction information includes embodiments where only one of the providing steps are executed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, U.S. Patent Application Publication No. 2017/0147354.
	Regarding claim 11, Wang discloses a method comprising:
obtaining graphic code information about a predetermined operation of the electronic device [Fig. 2, S202: sense barcode; 
obtaining instruction information [S204: preset barcode] about the predetermined operation of the electronic device [S206 208: booting]; and 
operating the electronic device according to a matching result between the graphic code information and the instruction information [S204: determine whether senses barcode meets the preset barcode].

Claims 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ihm et al., U.S. Patent No. 10,089,606.
Regarding claim 17, Ihm discloses a method comprising:
receiving a request from a first control terminal [Fig. 2: buyer sends personal data to server]; 
providing, according to the request from the first control terminal, a first graphic code to the first control terminal [Fig. 2: server returns QR code] so that the first control terminal provides graphic code information to the electronic device, wherein the first graphic code comprises the graphic code information, and the graphic code information is about a predetermined operation of the electronic device [Fig. 2: display QR code; Fig. 2 (continued): merchant scans QR code]; or 
providing, according to the request from the first control terminal, instruction information to the electronic device, wherein the request is based on the first graphic code which comprises the graphic code information about the predetermined operation of the electronic device2 [Fig. 2 (continued): merchant POS converts QR code to obtain buyer data, and/or receives photo of the buyer from server].
Regarding claim 19, Ihm discloses the method of claim 17, and also the terminal to execute the claimed method.
Regarding claim 21, Ihm discloses obtaining the first graphic code from a cloud [Fig. 1: transaction service server], according to the request from the first control terminal [Fig. 2: buyer data transmitted to server]; and 
transmitting the first graphic code obtained from the cloud to the first control terminal [Fig. 2: server returns QR code to mobile device].
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 7been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ihm.
Regarding claim 13, Wang discloses the method of claim 11, and also teaches scanning a graphic code about the predetermined operation [S202: sensing unit senses barcode], and obtaining the instruction information stored in the electronic device [S204: preset barcode].  Wang but does not teach:
scanning a graphic code about the predetermined operation of the electronic device on a first control terminal to obtain the graphic code information.
Ihm discloses a step of scanning a graphic code about the predetermined operation of the electronic device on a first control terminal to obtain the graphic code information [Fig. 2: display QR code on buyer’s mobile phone; Fig. 2 (continued): merchant scant QR code with POS system].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Ihm by modifying Wang to scan the graphic code on a first control terminal, as taught by Ihm.  Wang discloses a system for authenticating a user prior to booting and granting access to a hard drive using a bar code.  Wang does not explicitly disclose a source from which a bar code may be scanned.  Ihm discloses an authentication method wherein a QR code is scanned from a mobile phone.  Because Wang is non-specific about the source of the bar code, it would have been obvious to one of ordinary skill in the art to use a bar code displayed on a user’s mobile phone based on Ihm’s teaching that a mobile phone may be used for this purpose.
Regarding claim 14, Ihm teaches that the graphic code is provided by a second control terminal to the first control terminal based on a request of the first control terminal [Fig. 2: buyer’s device sends data to server, server returns QR code back to buyer’s device].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Ihm by modifying Wang to provide a graphic code from a second control terminal to the first control terminal based on a request of the first control terminal, as taught by Ihm.  Wang does not explicitly disclose a source from which a bar code may be obtained.  Ihm discloses an authentication method wherein a QR code is requested from a server.  Because Wang is non-specific about the source of the bar code, it would have been obvious to one of ordinary skill in the art to use a bar code obtained from a second control terminal based on a request of the first control terminal based on Ihm’s teaching that a server providing the QR code in response to a request may be used for this purpose.
Claim 23 is rejected on the same basis as claims 11, 13, and 14.  Wang also teaches that the predetermined operation of the electronic device comprises booting the electronic device [Fig. 2].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanders, U.S. Patent Application Publication No. 2013/0031623.
Regarding claim 16, Wang discloses the method of claim 13, and also teaches performing a predetermined operation corresponding to the graphic code information, in response to the graphic code information matching the instruction information [Fig. 2, S206-S210: continue booting].  Wang does not teach transmitting an error prompt message, in response to the graphic code information not matching the instruction information.
Sanders discloses a step of transmitting an error prompt message in response to graphic code information not matching instruction information [Fig. 2, steps 220, 230, 240, 280: pass matrix decoded from image (i.e., barcode of QR code), check if associated with authorized user, deny access if not associated; para. 0035: “If the matrix code is not associated with an authorized user (step 240, No), then device 100 may deny the user access (step 280), and may indicate, for example, that it does not recognize the pass matrix provided by the user.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Sanders by modifying  Wang to transmit an error prompt message in response to graphic code information not matching instruction information, as taught b Sanders.  Wang and Sanders are both directed towards systems that employ barcode scanning to authenticate a user and grant access.  Wang teaches that if the graphic code information does not match, the sensing operating merely repeats and provides no indication of an error.  The teachings of Sanders could have been applied to the system of Wang based on Sanders’ suggestion that a failure indication can be provided to a user based on the data derived from the QR code not being associated with an authorized user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sui et al., U.S. Patent Application Publication No. 2021/0004729, discloses a system that provides a QR code from a server to a mobile device based on a request, the QR code on the mobile device scanned by a touchscreen device and used to facilitate a vehicle pick up at a parking garage [Fig. 1 and 6, claim 1].
Song et al., U.S. Patent Application Publication No. 2016/0104253, discloses a server that sends a QR code to a mobile device in response to a check-in request, wherein the QR code is scanned to complete a digital check-in [para. 0194].
Yang et al., U.S. Patent Application Publication No. 2014/0007211, discloses a smart TV that displays a QR code, wherein the QR code is scanned by smart phone to register the phone with the TV and facilitate TV control using the smart phone [Fig. 7, 9].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g., Wang, U.S. Patent Application Publication No. 2017/0147354, Fig. 2.
        2 The BRI only requires that the reference teach at least one of the two providing steps in order to anticipate the claim.